Name: 2002/371/EC: Commission Decision of 15 May 2002 establishing the ecological criteria for the award of the Community eco-label to textile products and amending Decision 1999/178/EC (Text with EEA relevance) (notified under document number C(2002) 1844)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  leather and textile industries;  marketing
 Date Published: 2002-05-18

 Avis juridique important|32002D03712002/371/EC: Commission Decision of 15 May 2002 establishing the ecological criteria for the award of the Community eco-label to textile products and amending Decision 1999/178/EC (Text with EEA relevance) (notified under document number C(2002) 1844) Official Journal L 133 , 18/05/2002 P. 0029 - 0041Commission Decisionof 15 May 2002establishing the ecological criteria for the award of the Community eco-label to textile products and amending Decision 1999/178/EC(notified under document number C(2002) 1844)(Text with EEA relevance)(2002/371/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular Articles 4 and 6(1) thereof,Whereas:(1) Under Regulation (EC) No 1980/2000 the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects.(2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria are to be established according to product groups.(3) It also provides that the review of the eco-label criteria, as well as of the assessment and verification requirements related to the criteria, is to take place in due time before the end of the period of validity of the criteria specified for each product group. That review is to result in a proposal for prolongation, withdrawal or revision.(4) It is appropriate to revise the ecological criteria that were established by Commission Decision 1999/178/EC of 17 February 1999 establishing ecological criteria for the award of the Community eco-label to textile products(2) in order to reflect the developments in the market. At the same time, the period of validity of that Decision as extended by Commission Decision 2001/831/EC(3) should be modified.(5) A new Commission Decision should be adopted establishing the specific ecological criteria for this product group, which will be valid for a period of five years.(6) It is appropriate that, for a limited period of not more than 12 months, both the new criteria established by this Decision and the criteria established by Decision 1999/178/EC should be valid concurrently, in order to allow sufficient time for companies, that have been awarded or that have applied for the award of the eco-label for their products prior to the date of application of this Decision to adapt those products to comply with the new criteria.(7) The measures provided for in this Decision are based on the draft criteria developed by the European Union Eco-Labelling Board established under Article 13 of Regulation (EC) No 1980/2000.(8) The measures provided for in this Decision are in accordance with the opinion of the committee instituted by Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000, textile products must fall within the product group "textile products" as defined in Article 2, and must comply with the ecological criteria set out in the Annex to this Decision.Article 2The product group "textile products" shall comprise:Textile clothing and accessories: clothing and accessories (such as handkerchiefs, scarves, bags, shopping bags, rucksacks, belts etc.) consisting of at least 90 % by weight of textile fibres;Interior textiles: textile products for interior use consisting of at least 90 % by weight of textile fibres. Wall and floor coverings are excluded;Fibres, yarn and fabric: intended for use in textile clothing and accessories or interior textiles.For "textile clothing and accessories" and for "interior textiles": down, feathers, membranes and coatings need not be taken into account in the calculation of the percentage of textile fibres.Article 3For administrative purposes the code number assigned to the product group "textile products" shall be "016".Article 4Article 3 of Decision 1999/178/EC is replaced by the following: "The product group definition and the specific ecological criteria for the product group shall be valid until 31 May 2003."Article 5This Decision shall apply from 1 June 2002 until 31 May 2007.Producers of products falling within the product group "textile products" which have already been awarded the eco-label before 1 June 2002 may continue to use that label until 31 May 2003.Producers of products falling within the product group "textile products" which have already applied for the award of the eco-label before 1 June 2002 may be awarded the eco-label under the terms of Decision 1999/178/EC until 31 May 2003.From 1 June 2002, new applications for the award of the eco-label for the product group "textile products" shall satisfy the criteria set out in this Decision.Article 6This Decision is addressed to the Member States.Done at Brussels, 15 May 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) OJ L 57, 5.3.1999, p. 21.(3) OJ L 31, 28.11.2001, p. 29.ANNEXFRAMEWORKThe aims of the criteriaThese criteria aim in particular at promoting the reduction of water pollution related to the key processes throughout the textile manufacturing chain, including fibre production, spinning, weaving, knitting, bleaching, dyeing and finishing.The criteria are set at levels that promote the labelling of textile products which have a lower environmental impact.Assessment and verification requirementsThe specific assessment and verification requirements are indicated within each criterion.Where the applicant is required to provide declarations, documentation, analyses test reports, or other evidence to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), et cetera, as appropriate.Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the Competent Body assessing the application.The functional unit, to which inputs and outputs should be related, is 1 kg of textile product at normal conditions (65 % RH ± 2 % and 20 °C ± 2 °C; these norm conditions are specified in ISO 139 Textiles - standard atmospheres for conditioning and testing).Where appropriate, Competent Bodies may require supporting documentation and may carry out independent verifications.The Competent Bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria (note: it is not required to implement such management schemes.).CRITERIAThe criteria are divided into three main categories, concerning textile fibres, processes and chemicals, and fitness for use.TEXTILE FIBRE CRITERIAFibre-specific criteria are set in this section for acrylic, cotton and other natural cellulosic seed fibres, elastane, flax and other bast fibres, greasy wool and other keratin fibres, man-made cellulose fibres, polyamide, polyester and polypropylene. Other fibres for which no fibre specific criteria are set are also allowed, with the exception of mineral fibres, glass fibres, metal fibres, carbon fibres and other inorganic fibres.The criteria set in this section for a given fibre-type need not be met if that fibre contributes to less than 5 % of the total weight of the textile fibres in the product. Similarly they need not be met if the fibres are of recycled origin. In this context, recycled fibres are defined as fibres originating only from cuttings from textile and clothing manufacturers or from post-consumer waste (textile or otherwise). Nevertheless, at least 85 % by weight of all fibres in the product must be either in compliance with the corresponding fibre-specific criteria, if any, or of recycled origin.Assessment and verification:The applicant shall supply detailed information as to the composition of the textile product.1. Acrylic(a) The residual acrylonitrile content in raw fibres leaving the fibre production plant shall be less than 1,5 mg/kg.Assessment and verification:The applicant shall provide a test report, using the following test method: extraction with boiling water and quantification by capillary gas-liquid chromatography.(b) The emissions to air of acrylonitrile (during polymerisation and up to the solution ready for spinning), expressed as an annual average, shall be less than 1 g/kg of fibre produced.Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.2. Cotton and other natural cellulosic seed fibres (including kapok)Cotton and other natural cellulosic seed fibres (hereinafter referred to as cotton) shall not contain more than 0,05 ppm (sensibility of the test method permitting) of each of the following substances: aldrin, captafol, chlordane, DDT, dieldrin, endrin, heptachlor, hexachlorobenzene, hexachlorocyclohexane (total isomers), 2,4,5-T, chlordimeform, chlorobenzilate, dinoseb and its salts, monocrotophos, pentachlorophenol, toxaphene, methamidophos, methylparathion, parathion, phosphamidon.This requirement does not apply where more than 50 % of the cotton content is organically grown cotton or transitional cotton, that is to say certified by an independent organisation to have been produced in conformity with the production and inspection requirements laid down in Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1).This requirement does not apply if documentary evidence can be presented that establishes the identity of the farmers producing at least 75 % of the cotton used in the final product, together with a declaration from these farmers that the substances listed above have not been applied to the fields or cotton plants producing the cotton in question, or to the cotton itself.Where 100 % of the cotton is organic, that is to say certified by an independent organisation to have been produced in conformity with the production and inspection requirements laid down in Regulation (EEC) No 2092/91 the applicant may place the mention "organic cotton" next to the eco-label.The applicant shall either provide proof of organic certification or documentation relating to the non-use by the farmers or a test report, using the following test methods: as appropriate, US EPA 8081 A (organo-chlorine pesticides, with ultrasonic or Soxhlet extraction and apolar solvents (iso-octane or hexane)), 8151 A (chlorinated herbicides, using methanol), 8141 A (organophosphorus compounds), or 8270 C (semi-volatile organic compounds).3. Elastane(a) Organotin compounds shall not be used.Assessment and verification:The applicant shall provide a declaration of non-use.(b) The emissions to air of aromatic diisocyanates during polymerisation and spinning, expressed as an annual average, shall be less than 5 mg/kg of fibre produced.Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.4. Flax and other bast fibres (including hemp, jute, and ramie)Flax and other bast fibres shall not be obtained by water retting, unless the waste water from the water retting is treated so as to reduce the COD or TOC by at least 75 % for hemp fibres and by at least 95 % for flax and the other bast fibres.Assessment and verification:If water retting is used, the applicant shall provide a test report, using the following test method: ISO 6060 (COD).5. Greasy wool and other keratin fibres (including wool from sheep, camel, alpaca, goat)(a) The sum total content of the following substances shall not exceed 0,5 ppm: Ã ³-hexachlorocyclohexane (lindane), Ã ±-hexachlorocyclohexane, Ã ²-hexachlorocyclohexane, Ã ´-hexachlorocyclohexane, aldrin, dieldrin, endrin, p,p'-DDT, p,p'-DDD.(b) The sum total content of the following substances shall not exceed 2 ppm: diazinon, propetamphos, chlorfenvinphos, dichlorfenthion, chlorpyriphos, fenchlorphos.(c) The sum total content of the following substances shall not exceed 0,5 ppm: cypermethrin, deltamethrin, fenvalerate, cyhalothrin, flumethrin.(d) The sum total content of the following substances shall not exceed 2 ppm: diflubenzuron, triflumuron.These requirements (as detailed in (a), (b), (c) and (d) and taken separately) do not apply if documentary evidence can be presented that establishes the identity of the farmers producing at least 75 % of the wool or keratin fibres in question, together with a declaration from these farmers that the substances listed above have not been applied to the fields or animals concerned.Assessment and verification for (a), (b), (c) and (d):The applicant shall either provide the documentation indicated above or provide a test report, using the following test method: IWTO Draft Test Method 59.(e) For scouring effluent discharged to sewer, the COD discharged to sewer shall not exceed 60 g/kg greasy wool, and the effluent shall be treated off-site so as to achieve at least a further 75 % reduction of COD content, expressed as an annual average.For scouring effluent treated on site and discharged to surface waters, the COD discharged to surface waters shall not exceed 5 g/kg greasy wool. The pH of the effluent discharged to surface waters shall be between 6 and 9 (unless the pH of the receiving waters is outside this range), and the temperature shall be below 40 °C (unless the temperature of the receiving water is above this value).Assessment and verification:The applicant shall provide relevant data and test report, using the following test method: ISO 6060.6. Man-made cellulose fibres (including viscose, lyocell, acetate, cupro, triacetate)(a) The level of AOX in the fibres shall not exceed 250 ppm.Assessment and verification:The applicant shall provide a test report, using the following test method: ISO 11480.97 (controlled combustion and microcoulometry).(b) For viscose fibres, the sulphur content of the emissions of sulphur compounds to air from the processing during fibre production, expressed as an annual average, shall not exceed 120 g/kg filament fibre produced and 30 g/kg staple fibre produced. Where both types of fibre are produced on a given site, the overall emissions must not exceed the corresponding weighted average.Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.(c) For viscose fibres, the emission to water of zinc from the production site, expressed as an annual average, shall not exceed 0,3 g/kg.Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.(d) For cupro fibres, the copper content of the effluent water leaving the site, expressed as an annual average, shall not exceed 0,1 ppm.Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.7. PolyamideThe emissions to air of N2O during monomer production, expressed as an annual average, shall not exceed 10 g/kg polyamide 6 fibre produced and 50 g/kg polyamide 6,6 produced.Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.8. Polyester(a) The amount of antimony in the polyester fibres shall not exceed 260 ppm. Where no antimony is used, the applicant may state "antimony free" (or equivalent text) next to the eco-label.Assessment and verification:The applicant shall either provide a declaration of non-use or a test report using the following test method: direct determination by Atomic Absorption Spectrometry. The test shall be carried out on the raw fibre prior to any wet processing.(b) The emissions of VOCs during polymerisation of polyester, expressed as an annual average, shall not exceed 1,2 g/kg of produced polyester resin. (VOCs are any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use).Assessment and verification:The applicant shall provide detailed documentation and/or test reports showing compliance with this criterion, together with a declaration of compliance.9. PolypropyleneLead-based pigments shall not be used.Assessment and verification:The applicant shall provide a declaration of non-use.PROCESSES AND CHEMICALS CRITERIAThe criteria in this section apply, where appropriate, to all stages of production of the product, including the production of the fibres. It is nevertheless accepted that recycled fibres may contain some of the dyes or other substances excluded by these criteria, but only if they were applied in the previous life-cycle of the fibres.10. Auxiliaries and finishing agents for fibres and yarns(a) Size: At least 95 % (by dry weight) of the component substances of any sizeing preparation applied to yarns shall be sufficiently biodegradable or eliminable in wastewater treatment plants, or else shall be recycled.Assessment and verification:In this context, a substance is considered as "sufficiently biodegradable or eliminable":- if when tested with one of the methods OECD 301 A, OECD 301 E, ISO 7827, OECD 302 A, ISO 9887, OECD 302 B, or ISO 9888 it shows a percentage degradation of at least 70 % within 28 days,- or if when tested with one of the methods OECD 301 B, ISO 9439, OECD 301 C, OECD 302 C, OECD 301 D, ISO 10707, OECD 301 F, ISO 9408, ISO 10708 or ISO 14593 it shows a percentage degradation of at least 60 % within 28 days,- or if when tested with one of the methods OECD 303 or ISO 11733 it shows a percentage degradation of at least 80 % within 28 days,- or, for substances for which these test methods are inapplicable, if evidence of an equivalent level of biodegradation or elimination is presented.The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all sizeing preparations used.(b) Spinning solution additives, spinning additives and preparation agents for primary spinning (including carding oils, spin finishes and lubricants): At least 90 % (by dry weight) of the component substances shall be sufficiently biodegradable or eliminable in waste water treatment plants.This requirement does not apply to preparation agents for secondary spinning (spinning lubricants, conditioning agents), coning oils, warping and twisting oils, waxes, knitting oils, silicone oils and inorganic substances.Assessment and verification:"Sufficiently biodegradable or eliminable" is as defined above in part (a). The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all such additives or preparation agents used.(c) The content of polycyclic aromatic hydrocarbons (PAH) in the mineral oil proportion of a product shall be less than 1,0 % by weight.Assessment and verification:The applicant shall provide appropriate documentation, safety date sheets, product information sheets or declarations, indicating either the content of polycyclic aromatic hydrocarbons or the non-use of products containing mineral oils.11. Biocidal or biostatic products(a) Chlorophenols (their salts and esters), PCB and organotin compounds shall not be used during transportation or storage of products and semi-manufactured products.Assessment and verification:The applicant shall provide a declaration of non-use of these substances or compounds on the yarn, fabric and final product. Should this declaration be subject to verification the following test method and threshold shall be used: extraction as appropriate, derivatisation with acetic anhydride, determination by capillary gas-liquid chromatography with electron capture detection, limit value 0,05 ppm.(b) Biocidal or biostatic products shall not be applied to products so as to be active during the use phase.Assessment and verification:The applicant shall provide a declaration of non-use.12. Stripping or depigmentationHeavy metal salts (except of iron) or formaldehyde shall not be used for stripping or depigmentation.Assessment and verification:The applicant shall provide a declaration of non-use.13. WeightingCompounds of cerium shall not be used in the weighting of yarn or fabrics.Assessment and verification:The applicant shall provide a declaration of non-use.14. Auxiliary chemicalsAlkylphenolethoxylates (APEOs), linear alkylbenzene sulfonates (LAS), bis(hydrogenated tallow alkyl) dimethyl ammonium chloride (DTDMAC), distearyl dimethyl ammonium chloride (DSDMAC), di(hardened tallow) dimethyl ammonium chloride (DHTDMAC), ethylene diamine tetra acetate (EDTA), and diethylene triamine penta acetate (DTPA) shall not be used and shall not be part of any preparations or formulations used.Assessment and verification:The applicant shall provide a declaration of non-use.15. Detergents, fabric softeners and complexing agentsAt each wet-processing site, at least 95 % by weight of the detergents, at least 95 % by weight of fabric softeners and at least 95 % by weight complexing agents used shall be sufficiently degradable or eliminable in wastewater treatment plants.Assessment and verification:"Sufficiently biodegradable or eliminable" is as defined above in the criterion related to auxiliaries and finishing agents for fibres and yarns. The applicant shall provide appropriate documentation, safety data sheets, test reports and/or declarations, indicating the test methods and results as above, and showing compliance with this criterion for all detergents, fabric softeners and complexing agents used.16. Bleaching agentsIn general, AOX emissions in the bleaching effluent shall be less than 40 mg Cl/kg. In the following cases, the level shall be less than 100 mg Cl/kg:- linen and other bast fibres,- cotton, which has a degree of polymerisation below 1800, and which is intended for white end products.This requirement does not apply to the production of man-made cellulose fibres.The applicant shall either provide a declaration of non-use of chlorinated bleaching agents or provide a test report using the following test method: ISO 9562 or prEN 1485.17. Impurities in dyesThe levels of ionic impurities in the dyes used shall not exceed the following: Ag 100 ppm; As 50 ppm; Ba 100 ppm; Cd 20 ppm; Co 500 ppm; Cr 100 ppm; Cu 250 ppm; Fe 2500 ppm; Hg 4 ppm; Mn 1000 ppm; Ni 200 ppm; Pb 100 ppm; Se 20 ppm; Sb 50 ppm; Sn 250 ppm; Zn 1500 ppm.Any metal that is included as an integral part of the dye molecule (e.g. metal complex dyes, certain reactive dyes, etc.) shall not be considered when assessing compliance with these values, which only relate to impurities.The applicant shall provide a declaration of compliance.18. Impurities in pigmentsThe levels of ionic impurities for pigments used shall not exceed the following: As 50 ppm; Ba 100 ppm, Cd 50 ppm; Cr 100 ppm; Hg 25 ppm; Pb 100 ppm; Se 100 ppm Sb 250 ppm; Zn 1000 ppm.The applicant shall provide a declaration of compliance.19. Chrome mordant dyeingChrome mordant dyeing is not allowed.The applicant shall provide a declaration of non-use.20. Metal complex dyes.If metal complex dyes based on copper, chromium or nickel are used:(a) In case of cellulose dyeing, where metal complex dyes are part of the dye recipe, less than 20 % of each of those metal complex dyes applied (input to the process) shall be discharged to waste water treatment (whether on-site or off-site).In case of all other dyeing processes, where metal complex dyes are part of the dye recipe, less than 7 % of each of those metal complex dyes applied (input to the process) shall be discharged to waste water treatment (whether on-site or off-site).The applicant shall either provide a declaration of non-use or documentation and test reports using the following test methods: ISO 8288 for Cu, Ni; ISO 9174 or prEN 1233 for Cr.(b) The emissions to water after treatment shall not exceed: Cu 75 mg/kg (fibre, yarn or fabric); Cr 50 mg/kg; Ni 75 mg/kg.The applicant shall either provide a declaration of non-use or documentation and test reports using the following test methods: ISO 8288 for Cu, Ni; ISO 9174 or prEN 1233 for Cr.21. Azo dyesAzo dyes shall not be used that may cleave to any one of the following aromatic amines:>TABLE>Assessment and verification:The applicant shall provide a declaration of non-use of these dyes. Should this declaration be subject to verification the following test method and threshold shall be used: German method B-82.02 or French method XP G 08-014, 30 ppm threshold. (Note: false positives may be possible with respect to the presence of 4-aminoazobenzene, and confirmation is therefore recommended).22. Dyes that are carcinogenic, mutagenic or toxic to reproduction(a) The following dyes shall not be used:C.I. Basic Red 9C.I. Disperse Blue 1C.I. Acid Red 26C.I. Basic Violet 14C.I. Disperse Orange 11C. I. Direct Black 38C. I. Direct Blue 6C. I. Direct Red 28C. I. Disperse Yellow 3Assessment and verification:The applicant shall provide a declaration of non-use of such dyes.(b) No use is allowed of dye substances or of dye preparations containing more than 0,1 % by weight of substances that are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):R40 (limited evidence of a carcinogenic effect),R45 (may cause cancer),R46 (may cause heritable genetic damage),R49 (may cause cancer by inhalation),R60 (may impair fertility),R61 (may cause harm to the unborn child),R62 (possible risk of impaired fertility),R63 (possible risk of harm to the unborn child),R68 (possible risk of irreversible effects),as laid down in Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances(2), and its subsequent amendments.Assessment and verification:The applicant shall provide a declaration of non-use of such dyes.23. Potentially sensitising dyesThe following dyes shall only be used if the fastness to perspiration (acid and alkaline) of the dyed fibres, yarn or fabric is at least 4:>TABLE>Assessment and verification:The applicant shall either provide a declaration of non-use of these dyes or a test report using the following test method for colour fastness: ISO 105-E04 (acid and alkaline, comparison with multi-fibre fabric).24. Halogenated carriers for polyesterHalogenated carriers shall not be used.Assessment and verification:The applicant shall provide a declaration of non-use.25. Printing(a) Printing pastes used shall not contain more than 5 % volatile organic compounds (VOCs: any organic compound having at 293,15 K a vapour pressure of 0,01 kPa or more, or having a corresponding volatility under the particular conditions of use).Assessment and verification:The applicant shall either provide a declaration that no printing has been made or provide appropriate documentation showing compliance together with a declaration of compliance.(b) Plastisol-based printing is not allowed.Assessment and verification:The applicant shall either provide a declaration that no printing has been made or provide appropriate documentation showing compliance together with a declaration of compliance.26. FormaldehydeThe amount of free and partly hydrolysable formaldehyde in the final fabric shall not exceed 30 ppm for products that come into direct contact with the skin, and 300 ppm for all other products.Assessment and verification:The applicant shall either provide a declaration that formaldehyde containing products have not been applied or provide a test report using the following test method: EN ISO 14184-1.27. Waste water discharges from wet-processing(a) Waste water from wet-processing sites (except greasy wool scouring sites and flax retting sites) shall, when discharged to surface waters after treatment (whether on-site or off-site), have a COD content of less than 25 g/kg, expressed as an annual average.Assessment and verification:The applicant shall provide detailed documentation and test reports, using ISO 6060, showing compliance with this criterion, together with a declaration of compliance.(b) If the effluent is treated on site and discharged directly to surface waters, it shall also have a pH between 6 and 9 (unless the pH of the receiving water is outside this range) and a temperature of less than 40 °C (unless the temperature of the receiving water is above this value).Assessment and verification:The applicant shall provide documentation and test reports showing compliance with this criterion, together with a declaration of compliance.28. Flame retardantsNo use is allowed of flame retardant substances or of flame retardant preparations containing more than 0,1 % by weight of substances that are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):R40 (limited evidence of a carcinogenic effect),R45 (may cause cancer),R46 (may cause heritable genetic damage),R49 (may cause cancer by inhalation),R50 (very toxic to aquatic organisms),R51 (toxic to aquatic organisms),R52 (harmful to aquatic organisms),R53 (may cause long-term adverse effects in the aquatic environment),R60 (may impair fertility),R61 (may cause harm to the unborn child),R62 (possible risk of impaired fertility),R63 (possible risk of harm to the unborn child),R68 (possible risk of irreversible effects),as laid down in Directive 67/548/EEC and its subsequent amendments.This requirement does not apply to flame retardants that on application change their chemical nature to no longer warrant classification under any of the R-phrases listed above, and where less than 0,1 % of the flame retardant on the treated yarn or fabric remains in the form as before application.Assessment and verification:The applicant shall either provide a declaration that flame retardants have not been used, or indicate which flame retardants have been used and provide documentation (such as safety data sheets) and/or declarations indicating that those flame retardants comply with this criterion.29. Shrink resistant finishesHalogenated shrink-resist substances or preparations shall only be applied to wool slivers.Assessment and verification:The applicant shall provide a declaration of non-use (unless used for wool slivers).30. FinishesNo use is allowed of finishing substances or of finishing preparations containing more than 0,1 % by weight of substances that are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):R40 (limited evidence of a carcinogenic effect),R45 (may cause cancer),R46 (may cause heritable genetic damage),R49 (may cause cancer by inhalation),R50 (very toxic to aquatic organisms),R51 (toxic to aquatic organisms),R52 (harmful to aquatic organisms),R53 (may cause long-term adverse effects in the aquatic environment),R60 (may impair fertility),R61 (may cause harm to the unborn child),R62 (possible risk of impaired fertility),R63 (possible risk of harm to the unborn child),R68 (possible risk of irreversible effects),as laid down in Directive 67/548/EEC and its subsequent amendments.Assessment and verification:The applicant shall either provide a declaration that finishes have not been used, or indicate which finishes have been used and provide documentation (such as safety data sheets) and/or declarations indicating that those finishes comply with this criterion.31. Fillings(a) Filling materials consisting of textile fibres shall comply with the textile fibre criteria (Nos 1 - 9) where appropriate.(b) Filling materials shall comply with criterion 11 on "Biocidal or biostatic products" and the criterion 26 on "Formaldehyde".(c) Detergents and other chemicals used for the washing of fillings (down, feathers, natural or synthetic fibres) shall comply with criterion 14 on "Auxiliary chemicals" and criterion 15 on "Detergents, fabric softeners and complexing agents".Assessment and verification:As indicated in the corresponding criteria.32. Coatings, laminates and membranes(a) Products made of polyurethane shall comply with criterion 3(a) regarding organic tin and criterion 3(b) regarding the emission to air of aromatic diisocyanates.Assessment and verification:As indicated in the corresponding criteria.(b) Products made of polyester shall comply with criterion 8(a) regarding the amount of antimony and criterion 8(b) regarding the emission of VOCs during polymerisation.Assessment and verification:As indicated in the corresponding criteria.(c) Coatings, laminates and membranes shall not be produced using plasticisers or solvents, which are assigned or may be assigned at the time of application any of the following risk phrases (or combinations thereof):R40 (limited evidence of a carcinogenic effect),R45 (may cause cancer),R46 (may cause heritable genetic damage),R49 (may cause cancer by inhalation),R50 (very toxic to aquatic organisms),R51 (toxic to aquatic organisms),R52 (harmful to aquatic organisms),R53 (may cause long-term adverse effects in the aquatic environment),R60 (may impair fertility),R61 (may cause harm to the unborn child),R62 (possible risk of impaired fertility),R63 (possible risk of harm to the unborn child),R68 (possible risk of irreversible effects),as laid down in Directive 67/548/EEC and its subsequent amendments.Assessment and verification:The applicant shall provide a declaration of non-use of such plasticizers or solvents.33. Energy and water useThe applicant is requested, on a voluntary basis, to provide detailed information on water and energy use for the manufacturing sites involved in spinning, knitting, weaving and wet processing.Assessment and verification:The applicant is requested to provide, on a voluntary basis, the abovementioned information.FITNESS FOR USE CRITERIAThe following criteria apply either to the dyed yarn, the final fabric(s), or the final product, with tests carried out as appropriate.34. Dimensional changes during washing and dryingInformation on dimensional changes (%) shall be stated both on the care label and on the packaging and/or other product information if the dimensional changes exceed:- 2 % (warp and weft) for curtains and for furniture fabric that is washable and removable,- 6 % (warp and weft) for other woven products,- 8 % (length and width) for other knitted products,- 8 % (length and width) for terry towelling.This criterion does not apply to:- fibres or yarn,- products clearly labelled "dry clean only" or equivalent (insofar as it is normal practice for such products to be so labelled),- furniture fabrics that are not removable and washable.Assessment and verification:The applicant shall provide test reports using the following test method: ISO 5077 modified as follows: 3 washes at temperatures as indicated on the product, with tumble drying after each washing cycle unless other drying procedures are indicated on the product, at temperatures as marked on the product, wash load (2 or 4 kg) depending on the wash symbol. Should any of the abovementioned limits be exceeded, a copy of the care-label and of the packaging and/or other product information shall be provided.35. Colour fastness to washingThe colour fastness to washing shall be at least level 3 to 4 for colour change and at least level 3 to 4 for staining.This criterion does not apply to products clearly labelled "dry clean only" or equivalent (insofar as it is normal practice for such products to be so labelled), to white products or products that are neither dyed nor printed, or to non-washable furniture fabrics.Assessment and verification:The applicant shall provide test reports using the following test method: ISO 105 C06 (single wash, at temperature as marked on the product, with perborate powder).36. Colour fastness to perspiration (acid, alkaline)The colour fastness to perspiration (acid and alkaline) shall be at least level 3 to 4 (colour change and staining).A level of 3 is nevertheless allowed when fabrics are both dark coloured (standard depth &gt; 1/1) and made of regenerated wool or more than 20 % silk.This criterion does not apply to white products, to products that are neither dyed nor printed, to furniture fabrics, curtains or similar textiles intended for interior decoration.Assessment and verification:The applicant shall provide test reports using the following test method: ISO 105 E04 (acid and alkaline, comparison with multi-fibre fabric).37. Colour fastness to wet rubbingThe colour fastness to wet rubbing shall be at least level 2 to 3. A level of 2 is nevertheless allowed for indigo dyed denim.This criterion does not apply to white products or products that are neither dyed nor printed.Assessment and verification:The applicant shall provide test reports using the following test method: ISO 105 X12.38. Colour fastness to dry rubbingThe colour fastness to dry rubbing shall be at least level 4.A level of 3 to 4 is nevertheless allowed for indigo dyed denim.This criterion does not apply to white products or products that are neither dyed nor printed, or to curtains or similar textiles intended for interior decoration.Assessment and verification:The applicant shall provide test reports using the following test method: ISO 105 X12.39. Colour fastness to lightFor fabrics intended for furniture, curtains or drapes, the colour fastness to light shall be at least level 5. For all other products the colour fastness to light shall be at least level 4.A level of 4 is nevertheless allowed when fabrics intended for furniture, curtains or drapes are both light coloured (standard depth &lt; 1/12) and made of more than 20 % wool or other keratin fibres, or more than 20 % silk, or more than 20 % linen or other bast fibres.This requirement does not apply to mattress ticking, mattress protection or underwear.Assessment and verification:The applicant shall provide test reports using the following test method: ISO 105 B02.40. Information appearing on the eco-labelBox 2 of the eco-label shall contain the following text:- reduced water pollution- hazardous substances restricted- whole production chain coveredAssessment and verification:The applicant shall provide a sample of the product packaging showing the label, together with a declaration of compliance with this criterion.(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 196, 16.8.1967, p. 1.